DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 9, 11, 12, 19, 21, 22, 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “wherein the blade lumen and the first member lumen are non-intersecting” in line 10 of the claim. The limitation “non-intersecting” is a negative limitation that was not described in the specification 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 9, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yee (US 20020029076).
Regarding claim 1, Yee discloses a delivery device (40) for delivering a stented prosthesis (50, 44) to a target site; the delivery device comprising: at least one elongate tension member (68) that can compressively retain the stented prosthesis to the delivery device (paragraph 0030); and a shaft assembly (42, 48, 46) having a blade lumen (see image below) and a cutting assembly (70) positioned within the blade lumen; wherein the cutting assembly (70) includes a blade (paragraph 0030, cutter, sharpened hypotube)  that is configured to selectively sever the 

    PNG
    media_image1.png
    388
    773
    media_image1.png
    Greyscale

Regarding claim 4, Yee discloses all of the limitations set forth in claim 1, wherein the delivery device further includes a handle assembly (paragraph 0037) and the handle assembly actuates movement of the cutting assembly (locking and retraction and advancing of pusher, and therefore cutting assembly 70 actuated by handle, paragraph 0037).



Regarding claim 19, Yee discloses all of the limitations set forth in claim 1, wherein the blade (sharpened hypotube) can travel along a path defined by an inner diameter of the lumen (paragraph 0010 and 0030, movement of pusher and cutting assembly 70, does not require the cutting assembly to remove relative to the blade lumen, only that the cutting assembly moves while within the lumen).
Regarding claim 21, Yee discloses all of the limitations set forth in claim 1, wherein the blade can rotate within the shaft assembly (pusher is moveable and therefore rotatable within lumen of shaft assembly 42). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 20020029076) as applied to claim 1 above, and further in view of Styrc et al (US 8109986).
Regarding claim 11, Yee discloses all of the limitations set forth in claim 1, wherein the cutting assembly includes a cutting blade (paragraph 0030, sharpened hypotube) and further discloses other suture configurations may be used to anchor the graft to the stent sheath and to cut the suture upon deployment. Instead of the suture being tied through a pair of tie holes, 72, the suture connection point to stent sheath 42 may comprise any type of connection known in the art (paragraph 0031). Yee does not specifically disclose a loop positioned around each of the at least one elongate tension members that is configured to draw the elongate tension members toward to the cutting blade. However, Styrc discloses a device for inserting a radially expandable implant, wherein the device comprises a suture (72) for retaining an expandable stent, wherein the suture connection point to the stent sheath comprises a cord (94A, 94B) looped around the elongate tension member configured to engage the elongate tension members and form a tightening loop of adjustable size in which the expandable implant can 
Regarding claim 27, Yee in view of Styrc teaches all of the limitations set forth in claim 11, wherein proximal movement of the loop would simultaneously positions would position the at least one elongate tension member proximate the blade lumen and the loop is at least partially positioned within the shaft assembly (portion of loop tied to stent would be within shaft assembly). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH T DANG/Primary Examiner, Art Unit 3771